Title: From John Adams to Elbridge Gerry, 17 July 1797
From: Adams, John
To: Gerry, Elbridge



Dear Sir
Philadelphia July 17. 1797

I have this moment your Letter of the 10th. That Man must have more Skill in Intrigue than any that I have been acquainted with who can Sap the foundation of the Confidence I have in Mr Gerry....No Such Attempt has been made. All have confessed to me your honour and Integrity—Some have expressed doubts of your orthodoxy in the Science of Government—others have expressed fears, of an unaccommodating disposition and others of an Obstinacy that will risque great Things to secure Small ones.—Some have observed that there is at present a happy and perfect harmony among all our Ministers abroad, and have expressed apprehensions of danger that your appointment might occasion an interruption of it.—Butt all those Insinuations made no Impression upon me.—Since your Appointment all have acquiesced, and there has never been a Word lisped in Conversation or in Writing against it. Not one Appointment I have yet made has given better Satisfaction. It is of great Importance, that harmony Should be preserved among all our Ministers abroad: and I am determined that no Randolph Appointment Shall be made by me.—I sincerely wish Peace and Friendship with the French: but while they countenance none but Ennemies of our Constitution and Administration: and vilify every friend of either; Self defence as well as Fidelity to the Public will compell me, to have a Care what appointments I make.
General Marshall took Leave of me last night and Sails to day, in The Grace Captain Willis for Amsterdam. He is a plain Man, very Sensible, cautious, guarded, learned in the Law of Nations—I think you will be pleased with him.—You will arrive in Amsterdam as soon or Sooner than he will. The Sec. of State will send you all the Documents you may want.
I am, dear sir with best Wishes for your pleasant Voyage, Successful Negotiation and glorious return, your friend

John Adams